Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000126
                                                          06-MAR-2013
                                                          12:24 PM



                            SCWC-11-0000126

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                  vs.

      ZACHARY K. MANIPON-SILVA, also known as Zachary Silva,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000126; CR. NO. 10-1-0764)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

 of certiorari filed on January 25, 2013, is hereby rejected.

           DATED:    Honolulu, Hawai#i, March 6, 2013.

 Summer M.M. Kupau                      /s/ Mark E. Recktenwald
 for petitioner
                                        /s/ Paula A. Nakayama

                                        /s/ Simeon R. Acoba, Jr.

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack